TITUS, Judge.
The marriage of the father and mother of a boy born April 15, 1970, and a girl born September 6, 1973, was dissolved on May 13, 1981. Principal custody of the children was awarded to the mother. On December 3,1981, the father filed his motion to modify the decree of dissolution so that the principal custody of the children be awarded to him. Inter alia, the father alleged that the mother “is presently engaged in an open and adulterous relationship with a married man, all in the presence of said minor children.” After a trial held June 2, 1982, the court modified its previous decree of dissolution by giving the father “the primary care, custody, and control of the minor children born of” the marriage subject to the mother’s “reasonable rights of visitation.” The mother appealed.
“Adultery”, among others, is defined (College Edition, Webster’s New World Dictionary of the American Language, p. 20) as “sexual intercourse between a married man and a woman not his wife.” Both the mother and her married paramour admitted at trial to their frequent sexual couplings since a week after the May 13, 1981, dissolution decree (her testimony) or prior to the decree (the paramour’s testimony). While both the mother and her sex partner testified their sexual unions had been discreet as far as the children were concerned, they admitted to other intimacies, i.e., caressing and kissing, in view of the minors. This, plus other evidence adduced at trial, leads to the conclusion that the judgment of the court nisi was supported by substantial evidence, and is not against the weight of the evidence. An extended opinion considering the mother’s points relied on would produce no precedential value. Accordingly, the judgment of the circuit court is affirmed in *325accordance with Rule 84.16(b), V.A.M.R. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976); In re Marriage of Smith, 640 S.W.2d 490 (Mo.App.1982); Garrison v. Garrison, 640 S.W.2d 179, 180 (Mo.App.1982).
It is so ordered.
FLANIGAN, P.J., GREENE, C.J., and CROW, J., concur.